Exhibit 10.20
AGREEMENT




This Agreement is made by and between Lewis Energy Colombia, Inc., the Colombian
branch of a Cayman Island company (hereinafter “LEC”), Gold Oil PLC Sucursal
Colombia a Colombian branch of a foreign company (hereinafter “Gold Oil”) and
Osage Exploration and Development, Inc. a Delaware Corporation and Osage
Exploration and Development, Inc. Sucursal Colombia (hereinafter collectively
“Osage”).


WHEREAS Gold Oil and the Colombian Agencia Nacional de Hidrocarburos
(hereinafter the “ANH”), entered in certain “Contrato de Exploración y
Producción de Hidrocarburos – Sector Rosablanca” for the exploration and
production of hydrocarbons, dated July 3, 2007 (hereinafter the “Rosablanca
License”);


WHEREAS Gold Oil entered into certain “Contrato de Fiducia Mercantil”
establishing an escrow account or “patrimonio autónomo” (hereinafter the
“Trust”) for securing funds towards the execution of Phase 1 Exploration Program
of the Rosablanca License, as required by the ANH.


WHEREAS Gold and Osage entered into a separate Carried Interest Agreement
(hereinafter the “Osage Carried Agreement”) dated June 21st, 2007, and under
said agreement, subject to the approval of the ANH, Osage acquired from Gold Oil
the right to a fifty (50%) percent Interest in the Rosablanca License. Under the
Osage Carried Agreement, Osage committed, from its own resources and at its own
risk, to finance and pay all costs incurred in Petroleum Operations towards the
completion of Phase 1 Exploration Programme from the date of this Agreement to
the extent attributable to the Carried Amount, as defined therein.
 
WHEREAS Osage accepted to adhere and be legally bound by the Joint Operating
Agreement signed on September 19th, 2006 (hereinafter the “Operating Agreement”)
between Gold and Empresa Petrolera de Servicios y Asesorias S.A., a Colombian
corporation (hereinafter “Empesa”) as per the “Acknowledgement and Confirmation
Document” dated June 21st, 2007, assuming all the rights and obligations of the
Operator under the Operating Agreement.


WHEREAS Osage and Gold entered into certain Special Mandate Agreement (the
“Mandate Agreement”) dated July 21st, 2007 and under said agreement Gold agreed
to act as “Agent” of Osage for the execution of operations under Phase 1
Exploration Program of the Rosablanca License and such Agreement expired on
January 2nd, 2009 to the satisfaction of Osage.


WHEREAS acting under Osage´s instructions Gold entered into certain Contract
with Empesa on July 21st, 2007 for the construction of a hydrocarbon well by the
delegated management system (hereinafter the “Management Agreement”) and under
said agreement Empesa agreed to manage and execute all activities necessary for
the completion of Phase 1 Exploration Program of the Rosablanca License,
including engaging vendors and contractors directly for said purposes, and such
vendors and contractors engaged by Empesa were previously approved by Osage.


 
1

--------------------------------------------------------------------------------

 
WHEREAS LEC entered into a Drilling Rig Contract dated November 14, 2008 for the
drilling and completion of the Rosablanca – 1 Well (hereinafter the “Drilling
Contract”),


WHEREAS the Rosablanca – 1 well was timely drilled and Phase 1 Exploration
Program of the Rosablanca License has been completed and the License is now in
Phase 2 Exploration Program.


WHEREAS the Mandate Agreement expired in January 21st, 2009 and therefore Osage
have instructed Gold for liquidating said agreement and also terminating and
liquidating the Management Agreement effective as from February 25, 2009 (The
“Transition Date”) for allowing LEC taking direct management and operatorship of
the Rosablanca – 1 well and all petroleum operations under the Operating
Agreement.


WHEREAS LEC desires to acquire twenty-five (25%) percent of the Rosablanca
License from Osage at the Effective Date, and to assume the development and any
further operations of the Rosablanca License on behalf of Osage, Empesa and Gold
Oil effective as from the Transition Date; and Osage and Gold Oil accept that
assignment and also agree to allow LEC to serve as Operator under the Operating
Agreement under the terms and conditions as more fully described below.


NOW THEREFORE, Osage, Gold Oil, and LEC agree to the following terms and
conditions:


ARTICLE 1
DEFINITIONS


1.1           Additional Definitions: In addition to the various definitions set
out throughout this Agreement the Parties agree to the following defined terms
for the interpretation of this Agreement:


(a)  
   "Assignment Approval" means the consent by ANH required under the License for
the assignment twenty-five percent (25%) of Participating Interest to Osage and
twenty-five percent (25%) of Participating Interest to LEC and assignment of
official Operatorship of the Contract to LEC.



(b)  
“Effective Date” means the date this Agreement is signed by the last of the
three Parties to this Agreement.



(c)  
“Letter of Credit” means the Letter of Credit already established by Gold in
favor of the ANH as required under the Rosablanca License for securing
performance of Phase 2 Exploration Program of the License.

 
 
2

--------------------------------------------------------------------------------

 

 
(d)  
“Material Adverse Effect” means any change, development, or effect (individually
or in the aggregate) which is, or is reasonably likely to be, materially adverse
(i) to the business, assets, results of operations or condition (financial or
otherwise) of a Party, or (ii) to the ability of a Party to perform on a timely
basis any material obligation under this Agreement or any agreement, instrument,
or document entered into or delivered in connection herewith provided that none
of the following shall be deemed to constitute, and none of the following shall
be taken into account in determining whether there has been, a Material Adverse
Effect: (1) any adverse change, event, development, or effect arising from or
relating to (a) general business or economic conditions, (b) national or
international political or social conditions, including the engagement or
continuation by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attack upon the United States, or any of its territories, possessions,
or diplomatic or consular offices or upon any military installation, equipment
or personnel of the United States, or (c) financial, banking, or securities
markets (including any disruption thereof and any decline in the price of any
security, commodity or market index).



(e)  
“Operator” is the Party designated as such under the Operating Agreement.



(f)  
“Parties” or “parties” means LEC, Osage and Gold Oil collectively.



(g)  
“Phase 1 Exploration Program” means the exploration commitments acquired under
the Rosablanca license for phase exploration period, which includes the drilling
of the Rosablanca – 1 well.



(h)  
“Phase 2 Exploration Program” means the exploration commitments acquired under
the Rosablanca license for phase exploration period, which includes the
acquisition of seismic in License area.



(i) 
“Party” or “party” means LEC, Osage or Gold Oil, individually.





ARTICLE 2
CONDITIONS FOR THE ASSIGNMENT


2.1           Assignment to LEC:  Within five (5) days of the execution of this
Agreement and subject to payment of (i) the Purchase Price and (ii) compliance
of LEC´s Funding Obligation as defined In Article 4 of this Agreement, Osage
agrees to assign to LEC one-half (50%) of its right, title and interests in and
to the Osage Carried Agreement including the role of Operator under the
Operating Agreement. This Assignment shall also include an assignment of all of
Osage’s interest in the proceeds from the Rosablanca – 1 Well until LEC realizes
a net return of Seven Million Dollars ($7,000,000.00) USD (“LEC’s 2x
Payout”).  Once LEC’s 2x Payout has been obtained, then Osage shall be entitled
to its proportionate share of the remaining proceeds from the production of the
Rosablanca - 1 Well.
 
 
3

--------------------------------------------------------------------------------

 
2.2           Accounting:  Attached hereto as Exhibit 1 is an accounting
approved by Osage and LEC of the costs and expenses, including drilling costs,
directly related to the Rosablanca - 1 Well which also reflects an accounting of
LEC’s Funding Obligation, including Drilling Contract invoice credits, credit
for previously paid third party invoices, detail of the Purchase Price and the
remaining balance of $736,751.00 (USD) associated with the LEC Funding
Obligation for payment by LEC of approved third party invoices to for costs
directly associated with the Rosablanca - 1 Well.  Any disputed costs and
expenses shall be subject to the terms set forth in paragraph 4.4 below.
 
2.3           Price of the Assignment: Within five (5) days following execution
of this Agreement LEC shall pay to Osage $ 649,645.00 (USD), (hereinafter the
“Purchase Price”) payable in Colombian Pesos at the official rate exchange (Tasa
Representativa del Mercado) applicable for the payment date. The value of the
Stamp Tax applicable to the transaction contemplated herein shall be assumed
exclusively by LEC and Osage in equal shares
 
2.4           Distribution of Interests after the Effective Date: Subject to
payment of (i) the Purchase Price and (ii) compliance of LEC´s Funding
Obligation as defined in this Agreement and except for what is otherwise
provided herein and Osage Carried Agreement regarding specific carries or
funding commitments between some of the Parties, the Parties shall own all
rights, interests under the Operating Agreement and under the License (in the
cases of LEC, Osage  and Empesa subject to approval by ANH) and all oil and gas
produced pursuant thereto and shall assume and discharge all of the liabilities
and obligations set forth in the License according to the following Interests:
 
Party
Participating Interest
Gold
40%
Osage
25%
LEC
25%
Empesa
10%
TOTAL
100%   



2.5           Cooperation during Transition: The Parties agree to cooperate with
each other to insure all consents, approvals and other documents as may be
reasonable required from Osage, Empesa and Gold Oil in order for LEC to own the
interests assigned herein and to recognize LEC of the Operator under the
Operating Agreement on or before the Effective Date. The Parties agree to
cooperate with each other to insure all consents, approvals and other documents
are presented to the ANH once LEC requests the registration of its interest in
the Rosablanca License and its position as Operator.


 
4

--------------------------------------------------------------------------------

 
ARTICLE 3
ROSABLANCA LICENSE OPERATIONS AND GENERAL MATTERS


3.1     Termination of the Management Agreement and transition: The Management
Agreement shall be terminated as from February 25, 2009 (The “Transition Date”).
On the Transition Date LEC will assume all liabilities for operations under the
Operating Agreement, and shall take direct control and responsibility for
operations and assets located in the Rosablanca – 1 well location. Osage, Gold
and LEC shall execute a Minute at the Transition Date, including a list of all
facilities, personnel and contractors available in the Rosablanca – 1 well
location, including copy of any permit, servitude, right of way, and any
document related to the Management Agreement. At the Transition Date all
contracts with current contractors shall be terminated and all outstanding LEC
approved invoices to such contractors shall be fully paid, and if required,
replaced for new contracts and orders directly with LEC. In accordance to the
foregoing, upon execution of this Agreement, Gold will send a notice to Empesa
informing termination of the Management Agreement and requesting Empesa to
provide LEC with any information about existing facilities, personnel and
contractors available in the Rosablanca – 1 well location, including copy of any
permit, servitude, right of way, and any document related to the Management
Agreement.


3.2     LEC acting as Operator:  Osage and Gold Oil hereby agree and consent to
LEC serving as Operator under the Operating Agreement as of the date of the
Transition Date. LEC accepts to adhere to and being legally bound to all the
dispositions of the Operating Agreement, assuming all rights, duties and
liabilities of a signing party of the Operating Agreement having a 25%
participating interest under Article 3.2 of the Operating Agreement. Likewise
effective from the Transition Date, LEC shall be recognized as Operator by the
Parties and accepts to adhere and being legally bounded to all the dispositions
of the Operating Agreement pertaining to the rights, duties and liabilities of
Operator under the precise terms and conditions contained in the Operating
Agreement. In connection to the foregoing, under the terms of this Agreement
Osage and Gold hereby commits to ratify its consent to LEC serving as Operator
in any operating committee meeting under the Operating Agreement


3.3     Osage Assignment Approval: Osage declares it has fully satisfied and
completed all the technical, operational, financial and legal and all the
minimum qualification requirements established by the ANH for obtaining the
Assignment Approval. Gold shall submit a request for the Assignment Approval
within the three (3) month following execution of this Agreement, provided that
Osage has fulfilled with its Carried Obligations under the Osage Carried
Agreement.


3.4     LEC Assignment Approval: LEC declares it has fully satisfied and
completed all the technical, operational, financial and legal and all the
minimum qualification requirements established by the ANH for obtaining the
Assignment Approval. Gold shall submit a request for the Assignment Approval
within the three (3) month following a request by LEC for such approval,
provided that LEC has fulfilled its Funding Obligations under this Agreement.


 
5

--------------------------------------------------------------------------------

 
3.5     Additional Documentation:  The Parties further agree to execute any
additional documentation that may be required to allow LEC to serve as Operator.




ARTICLE 4
FUNDING OBLIGATIONS TOWARDS PHASE 1 EXPLORATION PROGRAM




4.1      LEC Funding Obligation: Osage agree and acknowledge that LEC shall not
be required to incur and expend more than $3,500,000.00 (USD), (including
$1,985,043 (USD) credit for any drilling invoices presented by LEC pursuant to
the Drilling Contract, subject to a potential VAT adjustment, and $128,650 (USD)
of invoices of contractors already paid by LEC), for covering payments due or to
be due to approved contractors (hereinafter the “LEC Funding Obligation”). In no
event LEC Funding Obligation shall be greater than $3,500,000.00 (USD). Any
additional costs and expenses incurred for the drilling and completing of the
Rosablanca -1 well above LEC Funding Obligations shall be assumed and paid
directly by Osage.


4.2      Pending payments to Contractors: In accordance to the foregoing,
notwithstanding that under the Mandate Agreement, Osage shall provide sufficient
funds to Gold, and LEC commits up to LEC Funding Obligation as to Phase 1 of the
Rosablanca License and none other, either (i) to provide sufficient funds to
Osage for paying approved contractors’ invoices, or (ii) to pay directly
outstanding approved invoices to contractors. Osage´s and LEC´s tax, legal and
financial counsel shall determine the best manner for LEC to complete the LEC
Funding Obligation hereunder from a tax perspective. In case Osage’s and LEC’s
counsel do not reach an agreement, Osage shall abide by LEC’s counsel’s
determination.


4.3      Survival of previous agreements: Without prejudice to LEC funding
Obligations, Osage acknowledges that Osage´s obligations towards Gold Oil and
any other outstanding obligation under the Osage Carried Agreement shall
subsist.


4.4      Disputed Invoices:  The Parties agree to cooperate and allow LEC access
to their files and records relating to the Rosablanca - 1 Well in order to allow
LEC the ability to verify contractor invoices.  The Parties agree to meet and
attempt to resolve the matter among themselves.  Failure to reach a resolution
of any disputed invoice within ten days after being presented by and between
Osage and LEC may result in the respective Parties engaging in the Dispute
Resolution process set forth in Paragraph 11 below.  Of and from the Effective
Date and subject to the LEC Funding Obligation, Osage agrees to submit any and
all Initial Well invoices it may receive for written approval by LEC prior to
either party paying said invoices LEC shall have ten (10) days to review said
invoice(s) and any rejection or non-approval by LEC shall be for legitimate and
reasonable grounds.  Failure by LEC to provide written approval within the time
specified shall be deemed an approval by LEC.  All LEC approved invoices shall
be subject to reimbursement by LEC to Osage within five (5) days of payment by
Osage. Payment by Osage of a non-approved invoice will result in no liability by
LEC to reimburse Osage.  Osage and Lewis agree to process the LEC Funding
Obligation and all other funds in which LEC reimburses Osage Rosablanca -1 l
Well costs in a mutually agreeable means which results in no tax or other
financial burden on LEC.  In case no mutually agreeable position can be reached,
the position which results in no tax or other financial burden on LEC will
prevail.


 
6

--------------------------------------------------------------------------------

 
4.5      Additional Wells:  Save and except the operations performed on the
Rosablanca - 1 Well as of the Effective Date, all additional development under
the Rosablanca License, including any new completion of the Rosablanca -1 Well
by the Parties shall be performed and funded in accordance to each Party’s
interest in the Rosablanca License, pursuant to this Agreement.




ARTICLE 5
OSAGE SHARES AND FUTURE PARTICIPATION


5.1      Osage Shares:  In addition to the Assignment of the Carried Interest
described in Paragraph 2.2 above, Osage agrees to transfer and assign to LEC or
its designee five million two hundred fifty thousand (5,250,000) $0.0001 par
value voting shares of Osage which is traded on the NASDAQ OTCBB market under
the ticker OEDV. (“Osage Shares”) with all rights and benefits associated with
the Osage Shares.  The transfer and assignment of the Osage Shares to LEC’s
designee by Osage shall occur on or before the Effective Date of this
Agreement.  A separate agreement related this transaction shall be entered among
the head offices of Osage and LEC under State of Texas Law.


5.2      Future Participation: Osage hereby grants LEC the option, at LEC’s sole
discretion, to participate in up to fifty (50%) percent in any of Osage’s future
oil and gas activities in Colombia, including new blocks or transaction
involving Osage’s interest in the Guaduas field pipeline.  LEC is granted
fifteen (15) days to perform its initial review of data involving any such
future activities in Colombia before having to exercise its option to
participate.  The terms and conditions for any future participation shall be set
forth in separate mutually agreement(s).


5.3      Future Financing: LEC shall have the option, but not the obligation, to
participate in any future financing that Osage may seek for its Colombian oil
and gas operations under terms acceptable to LEC and Osage.  LEC is granted ten
(10) days after receiving a written request from Osage regarding the financing
request to exercise its option.


 
7

--------------------------------------------------------------------------------

 
 
ARTICLE 6
ADDITIONAL PHASES UNDER THE ROSABLANCA LICENSE


6.1      Additional Phases: The Parties agree that Phase 2 Exploration period
under the Rosablanca License will be governed and controlled pursuant to the
terms of the Operating Agreement with LEC owning 25% of remaining phases under
the Rosablanca License, serving on the Operating Committee with at least 25% of
the vote and serving as Operator under the Operating Agreement.


6.2      Letter of Credit: The Parties recognize that Osage has paid Gold 50% of
the amount provided by Gold for establishing the counter guarantee required by
Banco de Credito - Helm Bank for issuing the Letter of Credit in the amount of
$55,000.00 (USD) necessary for Phase 2 of the Rosablanca License.  As separate
and apart from the LEC Funding Commitment, LEC agrees to reimburse Osage
$27,500.00 (USD) for LEC’s share of the Letter of Credit within 5 days of the
Effective Date.


6.3      Trust Fund for Phase 2: LEC recognizes that Osage has paid LEC’s
proportionate share of the required Trust Fund for Phase 2 of the Rosablanca
License.  As separate and apart from the LEC Funding Commitment, LEC agrees to
reimburse Osage $197,500.00 (USD) for LEC’s share of the Phase 2 Trust Fund
within 5 days of the Effective Date. .


6.4      ANH Economic Right Contract: LEC recognizes that Osage has paid LEC’s
proportionate share of the required ANH Economic Right Contract for Phase 2 of
the Rosablanca License.  As separate and apart from the LEC Funding Commitment,
LEC agrees to reimburse Osage $7,500.00 (USD) for LEC’s share of the Phase 2 ANH
Economic Right Contract within 5 days of the Effective Date.


6.5      Operating Committee: Osage agrees to support LEC efforts and positions
in relation to the further development under the Rosablanca License.
Specifically, Osage commits to vote in the same manner as LEC on matters that
are addressed by the Operating Committee.


ARTICLE 7
REPRESENTATIONS AND WARANTIES OF OSAGE


7.1      Osage represents and warrants to Gold Oil and LEC the following on the
Effective Date:


(a)           Osage Exploration and Development, Inc. is a Delaware corporation
duly formed, validly existing, and in good standing under the laws of the State
of Delaware;
 
(b)           Osage Exploration and Development, Inc. Sucursal Colombia is a
registered branch in Colombia of a foreign corporation;
 
(c)           Osage has all requisite power and authority to execute, deliver,
and perform this Agreement and each other agreement, instrument, or document
executed or to be executed by Osage in connection with the transactions
contemplated hereby to which it is a party and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery, and performance by
Osage of this Agreement and each other agreement, instrument, or document
executed or to be executed by Osage in connection with the transactions
contemplated hereby to which it is a Party, and the consummation by it of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary action of Osage;
 
 
8

--------------------------------------------------------------------------------

 
(d)           This Agreement has been duly executed and delivered by Osage
constitutes, and each other agreement, instrument, or document executed or to be
executed by Osage in connection with the transactions contemplated hereby to
which it is a party has been, or when executed will be, duly executed and
delivered by Osage and constitutes, or when executed and delivered will
constitute, a valid and legally binding obligation of Osage, enforceable against
it in accordance with their respective terms, except that such enforceability
may be limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium, and similar laws affecting creditors' rights generally and
(b) equitable principles which may limit the availability of certain equitable
remedies (such as specific performance) in certain instances;
 
(e)           Other than requirements (if any) that there be obtained consents
to assignment from third parties, neither the execution, delivery, and
performance by Osage of this Agreement and each other agreement, instrument, or
document executed or to be executed by Osage in connection with the transactions
contemplated hereby to which it is a party nor the consummation by it of the
transactions contemplated hereby and thereby do and will (a) conflict with or
result in a violation of any provision of the charter, bylaws or other governing
instruments of Osage, (b) result in the creation or imposition of any lien or
other encumbrance upon the Rosablanca License, the Osage Carried Agreement, or
(c) violate any Applicable Law binding upon Osage, for any such conflicts or
violations which would not, individually or in the aggregate, have a Material
Adverse Effect;
 
(f)           the Rosablanca License is in full force and effect and it has no
knowledge of any breach or non-compliance of any party to the Rosablanca
License;
 
(g)           the Osage Carried Agreement together with its Schedules and
Exhibits are in full force and effect and it has no knowledge of any breach or
non-compliance by any party to the Osage Carried Agreement;
 
(h)           Osage has obtained the proper and complete consent to assign any
of its interest under the Osage Carried Agreement from all necessary parties;
 
(i)           Phase 1 of the Rosablanca License was extended to December 25,
2008 by ANH;
 
(j)           there are no Proceedings pending threatened against or affecting
Osage or the Rosablanca License (including any actions challenging or pertaining
to Osage's title to the Rosablanca License), or affecting the execution and
delivery of this Agreement by Osage or the consummation of the transactions
contemplated hereby by Osage;
 
 
9

--------------------------------------------------------------------------------

 
(k)           once LEC has complied with the LEC Funding Obligation, Osage shall
be solely responsible for any and all outstanding invoices associated with the
Rosablanca -1 Well, and will not allow any action to be taken against the
Rosablanca License, Gold and or LEC for non-payment of any invoice ;
 
(l)           the start date for Phase 2 of the Rosablanca License was December
26, 2008; and
 
(m)           Osage has paid LEC’s proportionate 25% share of the Phase 2 Trust
Fund, Phase 2 Letter of Credit and Phase 2 ANH Economic Right Contract.
 
ARTICLE 8
REPRESENTATIONS AND WARANTIES OF GOLD OIL


8.1      Gold Oil represents and warrants to Osage and LEC the following on the
Effective Date:
(a)           Gold Oil is the Colombian branch of a foreign company duly formed,
validly existing, and in good standing under the laws of England;
 
(b) Gold Oil has all requisite power and authority to execute, deliver, and
perform this Agreement and each other agreement, instrument, or document
executed or to be executed by Gold Oil in connection with the transactions
contemplated hereby to which it is a party and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery, and performance by
Gold Oil of this Agreement and each other agreement, instrument, or document
executed or to be executed by Gold Oil in connection with the transactions
contemplated hereby to which it is a Party, and the consummation by it of the
transactions contemplated hereby and thereby, have been duly authorized by all
necessary action of Gold Oil;
 
(c)           This Agreement has been duly executed and delivered by Gold Oil
constitutes, and each other agreement, instrument, or document executed or to be
executed by Gold Oil in connection with the transactions contemplated hereby to
which it is a Party has been, or when executed will be, duly executed and
delivered by Gold Oil and constitutes, or when executed and delivered will
constitute, a valid and legally binding obligation of Gold Oil, enforceable
against it in accordance with their respective terms, except that such
enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium, and similar laws affecting creditors' rights
generally and (b) equitable principles which may limit the availability of
certain equitable remedies (such as specific performance) in certain instances;
 
(d)           Other than requirements (if any) that there be obtained consents
to assignment from third parties, neither the execution, delivery, and
performance by Gold Oil of this Agreement and each other agreement, instrument,
or document executed or to be executed by Gold Oil in connection with the
transactions contemplated hereby to which it is a party nor the consummation by
it of the transactions contemplated hereby and thereby do and will (a) conflict
with or result in a violation of any provision of the charter, bylaws or other
governing instruments of Gold Oil, (b) result in the creation or imposition of
any lien or other encumbrance upon the Rosablanca License, the Carried Interest
Agreement, or (c) violate any Applicable Law binding upon Gold Oil, for any such
conflicts or violations which would not, individually or in the aggregate, have
a Material Adverse Effect;
 
 
10

--------------------------------------------------------------------------------

 
(e)           the Rosablanca License is in full force and effect and it has no
knowledge of any breach or non-compliance of ANH or any Party to the Rosablanca
License;
 
(f)           the Osage Interest Agreement together with its Schedules and
Exhibits are in full force and effect and it has no knowledge of any breach or
non-compliance by any party to the Carried Interest Agreement;
 
(g)           it has obtained the proper and complete consent to assign any of
its interest under the Carried Interest Agreement from all necessary parties;
 
(h)           Phase 1 of the Rosablanca License was extended to December 25,
2008 by ANH;
 
(i)           there are no Proceedings pending threatened against or affecting
Gold Oil or the Rosablanca License (including any actions challenging or
pertaining to Osage's title to the Rosablanca License), or affecting the
execution and delivery of this Agreement by Gold Oil or the consummation of the
transactions contemplated hereby by Gold Oil; and
 
(j)           the start date for Phase 2 of the Rosablanca License was December
26, 2008.
 
ARTICLE 9
REPRESENTATIONS AND WARANTIES OF LEC


9.1      LEC represents and warrants to Osage and Gold Oil the following on the
Effective Date:


 
(a)           LEC is the Colombian branch of a company duly formed, validly
existing, and in good standing under the laws of the Cayman Islands;
 


 
(b)           LEC has all requisite power and authority to execute, deliver, and
perform this Agreement and each other agreement, instrument, or document
executed or to be executed by LEC in connection with the transactions
contemplated hereby to which it is a Party and to consummate the transactions
contemplated hereby and thereby.  The execution, delivery, and performance by
LEC of this Agreement and each other agreement, instrument, or document executed
or to be executed by LEC in connection with the transactions contemplated hereby
to which it is a party, and the consummation by it of the transactions
contemplated hereby and thereby, have been duly authorized by all necessary
action of LEC;
 
(c)           This Agreement has been duly executed and delivered by LEC
constitutes, and each other agreement, instrument, or document executed or to be
executed by LEC in connection with the transactions contemplated hereby to which
it is a party has been, or when executed will be, duly executed and delivered by
LEC and constitutes, or when executed and delivered will constitute, a valid and
legally binding obligation of LEC, enforceable against it in accordance with
their respective terms, except that such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium, and similar
laws affecting creditors' rights generally and (b) equitable principles which
may limit the availability of certain equitable remedies (such as specific
performance) in certain instances; and
 
 
11

--------------------------------------------------------------------------------

 
(d)           Other than requirements (if any) that there be obtained consents
to assignment from third parties, neither the execution, delivery, and
performance by LEC of this Agreement and each other agreement, instrument, or
document executed or to be executed by LEC in connection with the transactions
contemplated hereby to which it is a party nor the consummation by it of the
transactions contemplated hereby and thereby do and will (a) conflict with or
result in a violation of any provision of the charter, bylaws or other governing
instruments of LEC, (b) result in the creation or imposition of any lien or
other encumbrance upon the Rosablanca License, the Carried Interest Agreement,
or (c) violate any Applicable Law binding upon LEC, for any such conflicts or
violations which would not, individually or in the aggregate, have a Material
Adverse Effect.
 
ARTICLE 10
 
MISCELLANEOUS TERMS
 
10.1    Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement prior to the Effective Date without the prior written approval of the
other Parties; provided, however, that any Party may make any public disclosure
it believes in good faith is required by applicable Law or any listing or
trading agreement concerning its publicly traded securities (in which case the
disclosing Party will use its commercially reasonable efforts to advise the
other Parties prior to making the disclosure).


10.2    No Third-Party Beneficiaries. This Agreement shall not confer any rights
or remedies upon any person other than the Parties and their respective
successors and permitted assigns.


10.3    Entire Agreement. This Agreement among the Parties constitute the entire
agreement among the Parties and supersede any prior understandings, agreements,
or representations by or among the Parties, written or oral, to the extent they
relate in any way to the subject matter of this Agreement.


10.4    Succession and Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties named in this Agreement and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations under this Agreement without the
prior written approval of the remaining Parties. A reference to a Party to this
Agreement or another agreement or document includes the Party’s successors and
assigns.


 
12

--------------------------------------------------------------------------------

 
10.5    Counterparts. This Agreement may be executed in one or more counterparts
(including by means of facsimile), each of which shall be deemed an original but
all of which together will constitute one and the same instrument.


10.6    Headings. The section headings contained in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.


10.7    Notices. All notices, requests, demands, claims, and other
communications under this Agreement shall be in writing. Any notice, request,
demand, claim, or other communication under this Agreement shall be deemed duly
given if (and then two (2) Business Days after) it is sent by registered or
certified mail, return receipt requested, postage prepaid, and addressed to the
intended recipient as set forth below:


If to LEC:
Lewis Energy Colombia, Inc.
10101 Reunion Place, Suite 1000
San Antonio, Texas 78216
Attn: Rodney R. Lewis
Email: rod@lewisenergy.com


With copies to:
Al Holcomb
10101 Reunion Place, Suite 970
San Antonio, Texas 78216
Email: al@agholcomb.net


Anthony Trevino, Jr.
Trevino, Valls & Haynes, LLP
PO Box 450989
Laredo, Texas 78045
Email: tonytrevino@tvhlawfirm.com


If to Osage:
Osage Exploration and Development, Inc.
Osage Exploration and Development, Inc. Surcusal Colombia
2445 Fifth Ave., Suite 310
San Diego, CA 92101
Attn: Kim Bradford
Email: kbradford@osageexploration.com


If to Gold Oil:
Gold Oil PLC Sucursal Colombia
Calle 109 No. 19-36 Of. 502
Bogota, D.C. - Colombia
Attn: Mr. Gary Moore / Dominic Dacosta
Email: ddacosta@bydlegal.com


 
13

--------------------------------------------------------------------------------

 
Any Party may send any notice, request, demand, claim, or other communication
under this Agreement to the intended recipient at the address set forth above
using any other means (including personal delivery, expedited courier, messenger
service, facsimile, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications under this Agreement are to be delivered by giving the
other Parties notice in the manner set forth in this Agreement.


10.8    Governing Law. As between the Parties, this Agreement shall in all
respects be subject to and be interpreted and construed in accordance with the
laws of the Republic of Colombia. Notwithstanding the previous sentence, as to
Osage and LEC only, this Agreement shall be governed and construed in accordance
with the domestic laws of the State of Texas without giving effect to any choice
or conflict of law provision or rule (whether of the State of Texas or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Texas. For the avoidance of doubt, the Parties
acknowledge that this provision shall not affect the existing clauses of
applicable law under the Operating Agreement.


10.9    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.


10.10  Expenses. The Parties will bear its own costs and expenses (including
legal fees and expenses) incurred in connection with this Agreement and the
transactions contemplated by this Agreement. All transfer, documentary, sales,
use, stamp, registration and other such taxes, and all conveyance fees,
recording charges and other similar fees and charges (including any penalties
and interest) incurred in connection with the consummation of the transactions
contemplated by this Agreement shall be paid by Party incurring same.


10.11  Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement. In the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any of the
provisions of this Agreement. All references in this Agreement to articles,
sections or subdivisions thereof shall refer to the corresponding article or
paragraph thereof of this Agreement unless specific reference is made to such
articles, or paragraphs of another document or instrument. Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” means including without limitation.


 
14

--------------------------------------------------------------------------------

 
 
10.12  Incorporation of Exhibit. The Exhibits identified in this Agreement are
incorporated in this Agreement by reference and made apart of this Agreement.


10.13  No Brokers Fees: Each Party acknowledges and confirms that it has no
liability or obligation to pay any fees or commissions to any broker, finder or
agent with respect to the transactions contemplated by this Agreement.
 
ARTICLE 11
DISPUTE RESOLUTION


11.1    Disputes between Osage and LEC:  Any dispute, controversy or claim
arising out of or relating to this Agreement (a “Dispute”) among LEC and Osage
only (including any dispute or disagreement concerning vendor invoices), shall
be settled by binding arbitration in accordance with the commercial arbitration
rules of the American Arbitration Association. Any such Dispute shall be
arbitrated on an individual basis, and shall not be consolidated in any
arbitration with any dispute, claim or controversy of the other Party. The
arbitration shall be conducted in San Antonio, Texas, and any court having
jurisdiction thereof may immediately issue judgment on the arbitration award.
The Parties agree that the arbitration provided for in this Paragraph shall be
the exclusive means to resolve all Disputes and the arbitrator shall be
empowered to grant specific performance or other equitable remedies to a Party.
 
11.2    Disputes between the Parties:  Subject to Paragraph 11.01 immediately
above, any dispute, controversy or claim arising out of or relating to this
Agreement (a “Dispute”) among the Parties (including any dispute or disagreement
concerning vendor invoices), shall be resolved by an Arbitration Tribunal
designated by the Chamber of Commerce of Bogotá, through the drawing of names
registered on the lists of the Center for Arbitration and Conciliation of said
Chamber. The Tribunal thus constituted shall be subject to the following rules:
a) The Tribunal shall be composed of three (3) arbitrators; b) the internal
organization of the Tribunal shall be subject to the rules provided for this
purposes by the Center of Arbitration and Conciliation of the Chamber of
Commerce of Bogotá; c) The Tribunal shall decide in accordance with the law and
its decision shall be considered final; and d) The Tribunal shall function in
Bogotá in the Center for Arbitration and Conciliation of the Chamber of Commerce
of Bogotá.  The Parties expressly waive the right to file judicial claim in the
event of breach of this Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 12
SURVIVAL OF REPRESENTATIONS AND CONFLICT


12.1    Survival of Parties Representations:  The Parties agree that the
representations of each of the Parties set forth herein shall survive the
Effective Date.


12.2    Conflict: The Parties agree that any conflict between this Agreement,
the Carried Interest Agreement and its related instruments shall be governed and
controlled by this Agreement.


ARTICLE 13
PREFERENTIAL RIGHT TO PURCHASE


13.1    Preferential Right to Purchase:  Of and from the Effective Date, should
Osage or LEC desire to sell all or part of its interest in the Rosablanca
License to a third party, it shall promptly give written notice to the
non-selling Parties with full information concerning its proposed disposition,
which shall include the name and address of the prospective transferee (who must
be ready, willing and able to purchase), the purchase price and all other terms
of the offer.  Osage or LEC, as the case may be, shall have an optional prior
right, for a period of thirty (30) days after notice is delivered, to purchase,
in equal shares, for the same consideration on the same terms and conditions the
Rosablanca License interests the selling Party proposes to sell.






AGREED AND EFFECTIVE AS OF THE EFFECTIVE DATE:


OSAGE:
GOLD OIL:
Osage Exploration and Development, Inc.
Gold Oil PLC Sucural Colombia
and Osage Exploration and Development
 
Inc. Sucursal Colombia
         
By:_______________________
By:________________________
Name:_____________________
Name:______________________
Title:______________________
Title:_______________________
Date:______________________
Date:_______________________
           
LEC:
 
Lewis Energy Colombia, Inc.
         
By:_______________________
 
Name:_____________________
 
Title:______________________
 
Date: _____________________
 


 
 
16

--------------------------------------------------------------------------------

 




EXHIBITS:


EXHIBIT 1:                                ACCOUNTING FOR ROSABLANCA #1 WELL




 
17

--------------------------------------------------------------------------------

 